UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1555


LOUIS BONANNO, SR.,

                    Plaintiff - Appellant,

             v.

US ATTORNEY GENERAL; ELIZABETH B. PEAY, Assistant Attorney General;
VIRGINIA EMPLOYMENT COMMISSION; N. TURNER, Appointed Staff,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00978-CMH-JFA)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis Bonanno, Sr., Appellant Pro Se. Joshua Edward Laws, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Louis Bonanno, Sr., appeals the district court’s order dismissing Bonanno’s

amended civil complaint for lack of subject matter jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Bonanno v. U.S. Attorney Gen., No. 1:17-cv-00978-CMH-JFA (E.D.

Va. Apr. 24, 2018).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2